Title: From Thomas Jefferson to George Hammond, 22 September 1793
From: Jefferson, Thomas
To: Hammond, George



Sir
September 22. 1793.
 
I have yet to acknowledge the receipt of your favor of the 12th. instant covering an additional Instruction, to the Commanders of British armed vessels, and explaining it’s principles, and I receive it readily as a proof of your willingness to anticipate our enquiries on subjects interesting to us. Certainly none was ever more so than the instruction in question, as it strikes at the root of our agriculture, and at the means of obtaining for our Citizens in general the numerous articles of necessity and comfort, which they do not make for themselves, but have hitherto procured from other nations by exchange. The paper had been before communicated to the President, and instructions immediately sent to our Minister at London to make proper representations on the subject, in the effect of which we have all that confidence which the justice of the British Government is calculated to inspire. That ‘all provisions are to be considered as contraband in the case where the depriving an enemy of these supplies is one of the means intended to be employed’ or in any case but that of a place actually blockaded, is a position entirely new. However, the discussion having been transferred to another place, I forbear to enter into it here.
We had conjectured, but did not before certainly know that the distinction which the instruction makes between Denmark and Sweden on the one hand, and the United States on the other, in the case of vessels bound to ports blockaded was on the principle explained by you, that what was yielded to those countries by treaty it is not unfriendly to refuse to us, because not yielded to us by treaty. I shall not contest the right of the principle, as a right to it’s reciprocity necessarily results to us. I have the honor to be with great respect, Sir, Your most Obedient servant 

Th: Jefferson

